DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-8, 10-11, and 15-16 in the reply filed on 9/19/2022 is acknowledged.
Claims 9, 12-14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Drawings
The drawings are objected to because the heights H2 and H3 shown in Fig. 11B represent a different height than the heights shown in Fig. 10. Specifically, as shown in Fig. 11B the height begins is measured from the bottom of PSV, whereas in Fig. 10 the heights are measured from a point below PSV. For consistency, it is recommended that Fig. 11B be amended to show the dashed line below PSV in the same manner as Fig. 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 9/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[00152] recites “the pixel driving circuit PAC may further include a capacitor COLED formed between one terminal of the first transistor T1 and the second power line PL2,” which does not appear to have support in the originally filed disclosure. Specifically, while COLED is shown in Fig. 6E as being coupled between one terminal of the first transistor T1 and the second power line PL2, it is not understood to show a physical disposition “between” the elements as recited.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities:
[00286]-[00287] are objected to for inconsistencies regarding the reference numerals and the correspondence to the drawings. Specifically, the paragraphs appear to be describing the relative heights of INS2_1 and INS2_2, which are not shown in Fig. 10 and not shown with heights H2 and H3. Rather Fig. 13 shows INS2_1 and INS2_2 with heights H2_1 and H3_1, and Fig. 17 shows INS2_1 and INS2_2 with heights H2_2 and H3_2. H2 and H3 are shown in Fig. 11B and describe a different feature (see [00241]-[00242]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 5, the limitation “wherein the insulation pattern comprises…an upper surface between the side surfaces,” is unclear as to how the recited upper surface is related to the “upper surface of the insulation pattern” recited in claim 3.
Regarding claim 5, the limitation “the third electrode does not overlap with the upper surface of the insulation pattern,” is unclear as to what is required by the claim. Specifically, all elements within the device would be understood to overlap in at least one direction, and therefore it is unclear how the third electrode can be required to not overlap with the upper surface.
Regarding claim 7, the limitation “wherein the third electrode does not overlap with the upper surface of the first bank pattern,” is unclear as to what is required by the claim. Specifically, all elements within the device would be understood to overlap in at least one direction, and therefore it is unclear how the third electrode can be required to not overlap with the upper surface.
Regarding claim 8, the limitation “a second side surface of the first bank pattern facing the first side surface of the first bank pattern,” is unclear as to how two side surfaces can fare each other. Specifically, it would be understood that a first side surface and a second surface are on opposite sides, facing in opposite directions, and therefore not be understood to face each other. 
Regarding claim 11, the limitation “a distance between the third electrode and the fourth electrode,” is unclear as to how it is related to the distance between the third electrode and the fourth electrode recited in claim 10.
Regarding claim 11, the limitation “a non-overlapping portion that does not overlap the light emitting element,” is unclear as to what is required by the claim. Specifically, all elements within the device would be understood to overlap in at least one direction, and therefore it is unclear how a portion can be required to not overlap with the light emitting element.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2020/017718, using US 2021/0288217 as English language equivalent; herein “Li”).
Regarding claim 1, Li (first interpretation) discloses in Figs. 4, 11 and related text a display device comprising:
a substrate (SUB);
a first bank pattern (PW1) and a second bank pattern (PW2) on the substrate and spaced apart from each other;
a first electrode (REL1, see [0086]) on the first bank pattern, and a second electrode (REL2, see [0086]) on the second bank pattern;
a light emitting element (LD1, see [0117]) between the first bank pattern and the second bank pattern;
an insulation pattern (INSP, see [0126]) on the light emitting element, and exposing a first end and a second end of the light emitting element respectively adjacent to the first bank pattern and the second bank pattern;
a third electrode (CNE1/CNE2, see [0086]) contacting the first electrode and the first end of the light emitting element; and
a fourth electrode (CNE2/CNE1, see [0086]) contacting the second electrode and the second end of the light emitting element,
wherein a thickness of the insulation pattern is within a range of about 50% to about 150% of a thickness of the first bank pattern (see Fig. 4; note that the thickness of INSP is about 50% to about 150% of the thickness of PW1/PW2 taken at at least one point along the inclined side surface of PW1/PW2).
Regarding claim 2, Li (first interpretation) further discloses wherein the third electrode and the fourth electrode comprise the same material, and are formed on the same layer (CNE1 and CNE2 are formed of layer CL, see [0194] at least).
Regarding claim 3, Li (first interpretation) further discloses wherein, with respect to the substrate, a maximum height of an upper surface of the insulation pattern is greater than or equal to a height of an upper surface of the first bank pattern or second bank pattern (top of INSP is equal height to top of PW1/PW2, see annotated Fig. 4 below).

    PNG
    media_image1.png
    317
    427
    media_image1.png
    Greyscale

Regarding claim 4, Li (first interpretation) further discloses wherein, with respect to the substrate, the maximum height of the upper surface of the insulation pattern is equal to the height of the upper surface of the first bank pattern (top of INSP is equal height to top of PW1/PW2, see annotated Fig. 4 above).
Regarding claim 5, Li (first interpretation) further discloses wherein the insulation pattern (INSP) comprises side surfaces respectively facing the first electrode and the second electrode, and an upper surface between the side surfaces, and
wherein the third electrode does not overlap with the upper surface of the insulation pattern (e.g. at least partially does not overlap in a direction perpendicular to the substrate, see Fig. 4).
Regarding claim 6, Li (first interpretation) further discloses, wherein the first bank pattern (PW1) comprises a first side surface facing the first end of the light emitting element, and an upper surface that is parallel to the upper surface of the substrate, and
wherein the third electrode (CNE1) is on the first side surface of the first bank pattern (see Fig. 4).
Regarding claim 10, Li (first interpretation) further discloses wherein a distance between the third electrode and the fourth electrode varies along a direction in which the third and fourth electrodes extend in a plane view (e.g. in the plane shown in Fig. 4 the distance between CNE1 and CNE2 varies along the vertical direction; note that CNE1 and CNE2 are three dimensional and therefore extend in all directions including vertical).
Regarding claim 11, Li (first interpretation) further discloses wherein a distance between the third electrode and the fourth electrode in an overlapping portion that overlaps the light emitting element is greater than a distance between the third electrode and the fourth electrode in a non-overlapping portion that does not overlap the light emitting element (e.g. the distance between CNE1 and CNE2 horizontally overlapping LD1 is greater than the distance d between CNE1 and CNE2 which is not horizontally overlapping LD1, see Fig. 4).
Regarding claim 15, Li (first interpretation) further discloses further comprising a pixel circuit layer (driver circuit, see [0216]-[0217] at least) between the substrate and the first bank pattern, and comprising at least one transistor (T1/T2) electrically connected to the first electrode or the second electrode.
Regarding claim 1, Li (second interpretation) discloses in Figs. 4, 11 and related text a display device comprising:
a substrate (SUB);
a first bank pattern (e.g. pattern comprising PW1, INS1, and INS2 on the left of LD1) and a second bank pattern (e.g. pattern comprising PW2, INS1, and INS2 on the right of LD1) on the substrate and spaced apart from each other;
a first electrode (CNE1, see [0086]) on the first bank pattern, and a second electrode (CNE2, see [0086]) on the second bank pattern;
a light emitting element (LD1, see [0117]) between the first bank pattern and the second bank pattern;
an insulation pattern (INSP, see [0126]) on the light emitting element, and exposing a first end and a second end of the light emitting element respectively adjacent to the first bank pattern and the second bank pattern;
a third electrode (REL1, see [0086]) contacting the first electrode and the first end of the light emitting element; and
a fourth electrode (REL2, see [0086]) contacting the second electrode and the second end of the light emitting element,
wherein a thickness of the insulation pattern is within a range of about 50% to about 150% of a thickness of the first bank pattern (see Fig. 4; note that the thickness of INSP is about 50% to about 150% of the thickness of PW1/PW2 taken at at least one point along the inclined side surface of PW1/PW2).
Regarding claim 15, Li (second interpretation) further discloses further comprising a pixel circuit layer (driver circuit, see [0216]-[0217] at least) between the substrate and the first bank pattern, and comprising at least one transistor (T1/T2) electrically connected to the first electrode or the second electrode.
Regarding claim 16, Li (second interpretation) further discloses wherein the first bank pattern comprising PW1, INS1, and INS2 on the left of LD1) directly covers one of a source electrode or a drain electrode (e.g. SE) of the at least one transistor, which is connected to the first electrode or to the second electrode through a contact hole in the first bank pattern (first electrode CNE1 electrically connects to SE portion in CH1).
Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (WO 2020/013407, using US 2021/0272937 as English language equivalent; herein “Lin”).
Regarding claim 1, Lin discloses in Figs. 1, 6b and related text a display device comprising:
a substrate (SUB);
a first bank pattern (PW1) and a second bank pattern (PW2) on the substrate and spaced apart from each other;
a first electrode (CNE1, see [0110]) on the first bank pattern, and a second electrode (CNE2, see [0110]) on the second bank pattern;
a light emitting element (LD, see [0037]) between the first bank pattern and the second bank pattern;
an insulation pattern (IL2, see [0138]) on the light emitting element, and exposing a first end and a second end of the light emitting element respectively adjacent to the first bank pattern and the second bank pattern;
a third electrode (“electrode layer” on one of 11 and 13, see [0051] and [0134]) contacting the first electrode and the first end of the light emitting element; and
a fourth electrode (“electrode layer” on other of 11 and 13, see [0051] and [0134]) contacting the second electrode and the second end of the light emitting element,
wherein a thickness of the insulation pattern is within a range of about 50% to about 150% of a thickness of the first bank pattern (see Fig. 6b; note that the thickness of IL2 is about 50% to about 150% of the thickness of PW1/PW2 taken at at least one point along the inclined side surface of PW1/PW2).
Regarding claim 3, Lin further discloses wherein, with respect to the substrate, a maximum height of an upper surface of the insulation pattern is greater than or equal to a height of an upper surface of the first bank pattern or second bank pattern (greater than, see Fig. 6b).
Regarding claim 5, Lin further discloses wherein the insulation pattern (IL2) comprises side surfaces respectively facing the first electrode and the second electrode, and an upper surface between the side surfaces, and
wherein the third electrode (“electrode layer” at end of LD) does not overlap with the upper surface of the insulation pattern (e.g. at least partially does not overlap in a direction perpendicular to the substrate, see Fig. 6b).
Regarding claim 6, Lin further discloses, wherein the first bank pattern (PW1) comprises a first side surface facing the first end of the light emitting element, and an upper surface that is parallel to the upper surface of the substrate, and
wherein the third electrode (“electrode layer” at end of LD) is on the first side surface of the first bank pattern (on interpreted as, e.g., “used to indicate proximity”).
Regarding claim 7, Lin further discloses wherein the third electrode (“electrode layer” at end of LD) does not overlap with the upper surface of the first bank pattern (see Fig. 6b).
Regarding claim 8, Lin further discloses 
a dummy electrode (e.g. REL1 on PW1, see [0110]) spaced apart from the third electrode (“electrode layer” at end of LD), and contacting (e.g. thermally) a second side surface of the first bank pattern facing the first side surface of the first bank pattern; and
a fifth electrode (e.g. REL2 on PW2) on one side surface of the second bank pattern (PW2), and spaced apart from the fourth electrode (“electrode layer” at other end of LD).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0244985 is cited for showing a display device with first through fourth electrodes, first and second bank patterns, and an insulation pattern on the light emitting element (see Fig. 5 at least).
US 2021/0265324 is cited for showing a display device with first through fourth electrodes, first and second bank patterns, and an insulation pattern on the light emitting element (see Fig. 3A at least).
US 2021/0288033 is cited for showing a display device with first through fourth electrodes, first and second bank patterns, and an insulation pattern on the light emitting element (see Fig. 4 at least).
US 2018/0175106 is cited for showing a display device with first through fourth electrodes, first and second bank patterns, and an insulation pattern on the light emitting element (see Fig. 6 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/3/2022